DISTRICT ATTORNEY EMPLOYEE SALARY — APPROVAL The salary of an employee of a District Attorney does not require the approval of the County Board of County Commissioners or County Excise Board of a county in which such employee is not employed.  We have considered your request for an opinion concerning whether the salary of a stenographic employee of the District Attorney's office in McIntosh County requires the approval of the Board of County Commissioners of Okmulgee County. The appropriate statute is found at 19 Ohio St. 215.15 [19-215.15] (1970 Supp.) wherein it is provided: "Each District Attorney subject to provisions hereinafter set forth may appoint such assistants, investigators, clerks and stenographers at such salaries and compensation as he shall deem necessary for the proper performance of his duties; provided, the total number thereof does not exceed a number equal to the total of the County Attorneys, Assistant County Attorneys, investigators, clerks and stenographers, employed in the offices of the County Attorneys in the Counties within the district on the effective date of this act; provided, however, the District Attorney may employ additional assistants, investigators, clerks and stenographers, as he can establish the need for. Compensation for all of the personnel and employees named in 215.1 of this Title shall be subject to the approval of the Board of County Commissioners and County Excise Board of the County which they will serve;. . ." (Emphasis added) It is the opinion of the Attorney General that the salary of a stenographic employee of the District Attorney in McIntosh County does not require the approval of the Okmulgee County Board of County Commissioners, or Okmulgee County Excise Board. (Gary M. Bush)